766 N.W.2d 845 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Larry Eugene WILCOX, Defendant-Appellant.
Docket No. 136956. COA No. 278189.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the June 5, 2008 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether the legislative sentencing guidelines, MCL 777.1 et seq., applied to the defendant's sentence and, if so, whether the defendant is entitled to be resentenced. The parties may wish to compare the result in this case with the result in People v. Walton, unpublished opinion per curiam of the Court of Appeals, issued June 3, 2008 (Docket No. 276161), 2008 WL 2262177.
We further ORDER the St. Joseph Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court.
MARILYN J. KELLY, C.J., would also grant leave to appeal with respect to the defendant's challenge to the constitutionality of MCL 768.27a, for the reasons set forth in her dissenting statement in People v. Xiong, 483 Mich. 951, 764 N.W.2d 15 (2009).